﻿
During the debate at the fortieth session of the General Assembly four years ago, President Sanguinetti announced to the world community from this very rostrum that Uruguay had resumed its traditional path of political democracy, and was determined to respect and to enforce respect domestically for all human rights as guaranteed by the Constitution of the Republic, and further announced his firm resolve to resume active participation on the global stage of international relations in the pursuit of peace, universal respect for human rights and the equality of all nations, based on respect for national sovereignty and non-intervention in the internal affairs of other States.
Six months prior to the conclusion of President Sanguinetti's constitutional term, I have the honour to mount the same rostrum to announce to this international community that today those intentions have been fully realized.
Indeed, within a few weeks, elections will be held in Uruguay to elect all the authorities who will be responsible for the destiny of the country for the next five years. This fact, commonplace in the political tradition of a democratic country, is particularly significant in out case, since it represents the culmination of a period of democratic recovery during which full respect for the Constitution has been restored? all individual rights have been scrupulously observed, and national reconciliation has been achieved, inter alia by a general amnesty ratified by popular mandate. Law and justice have been restored, and the country has been rescued from a declining economic situation through the vigorous revitalization of the external sector and the application of stabilizing policies which have allowed reasonable product growth, a decrease in unemployment and an increase in real earnings.
On the international front, Uruguay has honoured all its commitments, including those of a financial nature which entailed - then and today - considerable sacrifices. It has actively contributed, at times beyond the power of its political weight and its material resources, to efforts aimed at reinforcing international peace, security and co-operation. It has embarked upon a firm policy of regional and sub regional integration and participates actively with other democracies in the hemisphere to co-ordinate positions in order to satisfy our common interests. In short, the Government of Uruguay is acting on the international scene, secure in the moral and political authority it derives from the right to represent a free, democratic, stable and peace-loving society. This task of democratic consolidation has been successful but also extremely difficult. As President Sanguinetti said to this Assembly in 1985:
"Democracy is a fragile flower; ... it only grows aid survives in the right soil and the right climate. A genuine democracy based on respect for the individual and an the periodical, free advice of the people can be preserved only within an economic context that allows its citizens to provide for their basic material and spiritual needs. ... When this condition is not fulfilled, and poverty and unemployment prevail, violence emerges and is unleashed, the powers of disorder take advantage of the fertile soil, the fabric of society disintegrates and, in the international sphere, political loyalties become erratic." (A/40/PV.6, p. 12)
Indeed, democracy is never limited to a purely political dimension, nor is it a sufficient condition to ensure freedom for all the people.
The economic and social component of a democratic society is what ultimately determines its feasibility aid stability. It is for this reason that the question posed by the foreign Ministers of the Group of 8 when considering the problem of foreign debt is a valid one today: How much poverty can freedom withstand?
Like democracy in other Latin American countries and other regions of the world, democracy in Uruguay has been constantly threatened by a severe economic crisis unprecedented in its history.
We are aware - and this is always worth repeating - of our share of responsibility in the task of overcoming the crisis and promoting development and economic growth. We know that that is possible only through our own efforts, through the formulation and application of our own policies and, particularly, through our own sacrifices. But we are also aware that, despite the social and political cost of these adjustment processes, the expected benefits will not be obtained without greater participation and commitment by the industrialized countries, particularly in the areas of international finance and trade.
The issue of underdevelopment, therefore, remains the major world problem faced by mankind. The growth achieved by a few Asian countries cannot hide the fact that there has been significant regression in the social indicators of many countries in Latin America and Africa. That bears eloquent testimony to the seriousness of the situation and the political risk to their governing institutions, and consequently to world peace.
The vast foreign debt which weighs so heavily on many of our countries has reversed the flow of financial resources, which now runs from South to North. The task of turning the tide cannot be delayed, since this debt is paralysing all our efforts to achieve economic development and democratic stability.
It is encouraging to note that creditor countries have new accepted the principle of shared responsibility in the foreign-debt problem, and have agreed that this problem is not simply financial but also political and social. It is also noteworthy and encouraging that creditor Governments appear willing to consider formulas to help the constrained economies of debtor nations.
In this respect, the agreement between Mexico and its international bank creditors has set a precedent regarding the feasibility of the Brady philosophy and has aroused legitimate hopes and expectations in the rest of the debtor nations.
Without a pragmatic approach to the debt problem there will be no development and no economic growth; without these prerequisites it will be very difficult to continue to believe in democracy, and without democracy world stability and peace will be very hard to maintain.
What we need today is a revolutionary change in our ideas and policies with respect to international economics, ultimately leading to the formulation of a new development strategy. The starting point of that strategy should be recognition of the interdependence of all States, whatever their size or economic or military power; and the objective should be to ensure that this interdependence is viewed as guaranteeing greater predictability and stability in world trade and economic relations and a more just distribution of the benefits.
This new international strategy for development should be dynamic, flexible and, above all, concrete and precise in the formulation of measures designed to fight poverty, to eliminate protectionism and discrimination in international trade, and to facilitate access by all developing countries to technology and to the financial and economic markets of industrialized nations.
The environmental dimension should be an essential ingredient in the new international development strategy. The deterioration of the environment has become a matter of concern to the entire international community and there is no doubt it will continue to be a matter of concern in the years to come.
There can be no doubt that the environment must, be protected and that each State must assume responsibility and take action in this respect for its own well-being and for that of other peoples of the world. But it is also true that
the correct solution to the problem requires sincere and broad international co-operation to ensure that the cost of protecting the environment is not borne by only a few countries which ate still struggling for full development of their un-exploited natural resources. In no case - and this is more important still - should protection of the environment become a new form of conditionality to which the sovereign decisions of countries still requiring international co-operation for their development would be subordinated.
In summary, Uruguay is conscious of the urgent need to protect the environment-, but we are also aware that this is a task requiring the participation and efforts of the entire international community and that it should be carried out in a way compatible with the national sovereignty of all nations.
However, the implementation of a development policy that guarantees both the protection of the environment and the rational use of natural resources requires the provision of financial resources and appropriate technologies not available to all the countries in the world.
As we stated last year and repeat today: the technological dependence of the developing countries is not only a factor inhibiting their economic development, but also as a serious threat to their political sovereignty as that posed by foreign aggression.
The cost of transferring financial and technological resources to developing countries represents barely a marginal fraction of the funds used by the super-Powers in the arms race, for which they invoke reasons of national security. They forget that reasons of national survival would make it mandatory for them to allocate more than a marginal fraction of that overall expenditure to the transfer of resources and technology to developing countries, thereby facilitating their
participation in the common task of protecting both world peace and the quality of the environment.
In dealing with the question of the environment, the international community must resort to the basic mechanism of co-operation between nations because we are faced with a common danger, affecting us all, and there is no political system or degree of development or military Power than can give any State the slightest immunity against it.
Unfortunately, it is not only dangers to the environment that indiscriminately affect all nations and peoples. There are other reasons forcing us to resort to and develop the mechanisms of global solidarity and co-operation. Terrorism and drug trafficking, which at times appear to be complementary phenomena, continue to wreak destruction and havoc, despite the universal revulsion they arouse.
Uruguay unequivocally condemns terrorism. For us, any terrorist act is inhuman and cruel, violates the most sacred human rights and reveals the basest and most destructive feelings of men. There is no purpose, no cause, no issue, however noble, that can justify the commission of a terrorist act. For that reason, Uruguay will contribute, without qualifications based on motives or purposes, to efforts directed at establishing new legal measures and at strengthening existing ones providing for the eradication of this scourge from the face of the earth.
With respect to drug trafficking, we are concerned at the rate at which it has expanded and at the vast power behind it, but at the same time we are encouraged to see that the governments of consumer nations have become aware of their responsibilities and that producer nations have shouldered the risks involved in an open war against drug traffickers. In this connection, it is my duty, and my pleasure, to express to the Government of President Virgilio Barco Vargas and to the people of Colombia the solidarity of the Government of Uruguay in respect of recent events in our sister Republic, and our admiration for the courage with which Colombians are tackling this problem.
The political climate that now prevails is perhaps the most propitious in four decades for the successful initiation and implementation of undertakings necessitating the willingness of Governments to co-operate with each other. Ideological dogmatism and political inflexibility appear to be losing ground in the face of realism and common sense. Over the last few months, we have embarked on a new era of dialogue and collaboration, which has translated into a cessation of hostilities, the reaching of agreements, and the establishment of contacts and channels of communication. All of this has led to the solution, or imminent solution, of several regional conflicts.
The cessation of hostilities between Iran and Iraq; the withdrawal of foreign troops from Afghanistan that has already taken place; the recent efforts to normalize the situation in Kampuchea; the December 1988 agreements on southern Africa and the beginning of the self-determination process in Namibia; the agreements on New Caledonia; the contacts concerning Western Sahara; the new surge in the Central American peace process following the regional presidential summit last August; and the promising resumption of dialogue between Argentina and the United Kingdom with a view to settling their differences directly - these are manifestations of this desire for peace, and proof of the sterility and futility of confrontation, intolerance and misguided nationalism.

This new spirit is evident also in the changes introduced by numerous countries in the principles and objectives of their domestic policies, which have led them to greater openness, both internally and externally, thereby strengthening the prospects for international peace and co-operation. 1 am referring to political evolution on the domestic front in the Soviet Union and other Eastern European countries, as well as to the steps taken towards democracy by the last authoritarian regimes in South America, which are evidence of a less dogmatic political vision that, fortunately, appears to be spreading in almost all regions of the world.
However, there remain areas in which the voices of peace go unheeded, First, the human-rights situation in the world is still far from satisfactory. The international community knows that the important progress made in the political field will remain precarious while vast sectors of the world's peoples are unable fully to enjoy their human rights.
There can be no doubt whatsoever that no progress - whether economic, social, political or moral — will have a firm foundation so long as any vestiges of racism and racial discrimination remain, and in particular while practices such as apartheid continue. South Africa's persistence in disregarding the resolutions of the United Nations will not stifle the persistence of the rest of the world in reclaiming for that country the full force of the equality and dignity of the human race.
The work of the United Nations in developing human rights and establishing the means of guaranteeing respect for them must continue, with the support of the international community. A very important step has been taken with the drafting of the convention on the rights of the child, which we trust will soon become, for every State, the appropriate ethical and legal framework for improving the status of children.
The Middle East conflict continues to threaten world peace and to cost the parties involved a high price in human life and in moral and material damage. Nevertheless, signals are beginning to come from both sides - signals that are helping to generate the climate necessary for a negotiated solution. For Israel, this would mean lasting peace within safe borders, and, for the Palestinians, the possibility of exercising freely their right to self-determination.
In this region, we are also particularly concerned about the tragic situation in Lebanon - a country with which we have many links, and whose long-suffering people are the victims of an unjust and senseless war, with the Resulting death and devastation with which we are all too familiar.
Uruguay has raised its voice in the past, and does so again, to call on all the parties involved to intensify their efforts to achieve a final solution to the conflict. This implies the withdrawal of foreign troops from Lebanese territory and the harmonization, by democratic means, of domestic differences. In this regard, we wish every success for the mediation undertaken by several heads of State of the League of Arab States. We trust that the pursuit of peace in Lebanon will succeed and that this country will once again be as prosperous and peaceful as it once was.
These problems, as well as other situations that threaten peace, are this year, as in previous years, difficult challenges to which the General Assembly should respond by trying to reconcile the specific interests of each nation with
the general interests of the international community. We are aware that this is a task fraught with difficulties, but at the same time we are encouraged because we know, Mr. President, that under your enlightened and expert direction, we shall achieve the desired results.
I should like to conclude by expressing our sincere congratulations to Mr. Dante Caputo on his intelligent and effective presidency of the General Assembly at its forty-third session, and also to the Secretary-General, whose dynamism, tact and commitment have strengthened the role of his office within the Organization and have been an essential factor in enhancing its prestige through his successful intervention in the peaceful solution of a number of regional conflicts.
